Citation Nr: 0705729	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of a low 
back injury. 

2. Entitlement to service connection for a shrapnel wound 
scar of the left ear.    

3. Entitlement to a compensable rating for a shrapnel wound 
scar of the forehead.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1942 to October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

When the appeal was first before the Board in June 2004, the 
Board determined that the veteran had presented new and 
material evidence to reopen the claims of service connection 
for residuals of a back injury and residuals of a shrapnel 
wound of the left ear, and remanded the claims for further 
development.  The claim for increase was also remanded.  As 
the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket. 


FINDINGS OF FACT

1. The currently diagnosed low back disability, degenerative 
disc disease of the lumbar spine, facet arthrosis, and 
spondylolisthesis at L4-L5, are the residuals of an in-
service injury. 

2. The veteran has a scar on his left ear as a residual of a 
shrapnel wound sustained in combat. 

3. There is a depressed shrapnel wound scar on the forehead. 




CONCLUSIONS OF LAW

1. Residuals of a low back injury, degenerative disc disease 
of the lumbar spine, facet arthrosis, and spondylolisthesis 
at L4-L5, were incurred during service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. § 3.303 (2006). 

2. A shrapnel wound scar on the left ear was incurred during 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

3. The criteria for a 10 percent rating for a shrapnel wound 
scar on the forehead have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2006).  


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003 and June 2004.  The veteran was 
notified of the evidence needed to substantiate the claims 
for service connection, namely, evidence of a current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified of 
the evidence needed to substantiate the claim for increase, 
namely, evidence that the disability had gotten worse.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claims, that is, the date of receipt of the 
claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the claims of service connection 
are granted, there can be no possibility of any prejudice to 
the veteran with respect to any such defect in the VCAA 
notice required under Dingess.  To the extent that the 
provision for the degree of disability assignable was not 
provided on the claim for increase, as the degree of 
disability is the issue, the RO was required by law to 
provide notice of the 


rating criteria, which was accomplished, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess. 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence.  And the claims were readjudicated 
following substantial content-complying notice as evidenced 
by supplemental statement of the case, dated in February 
2005.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the relevant 
records and has afforded the veteran VA examinations that 
contain sufficient evidence to decide the claims.  As the 
veteran has not identified any additional evidence pertinent 
to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Evidence

On examination prior to service discharge, the list of wounds 
and injuries included a shell fragment wound to the face due 
to enemy action and lumbar pain of unknown cause with a date 
onset in October 1945.  The pertinent finding was a traumatic 
scar on the forehead.  No musculoskeletal defect was found on 
examination. 

On VA examinations in January 1948, the veteran stated that 
during service he developed soreness at the tip of his spine, 
but nothing was found and he was never hospitalized for the 
problem.  He believed that the pain was due to a fall on a 
stump during a shelling.  The pertinent finding was disturbed 
continuity at the articulation of the proximal segment of the 
coccyx, and the impression was posterior dislocation of the 
terminal segment of the coccyx. 

In a rating decision in February 1948, the RO granted service 
connection for a shrapnel wound forehead scar and assigned a 
zero percent rating. 

After service in a statement, dated in April 2003, a private 
physician reported that the veteran was suffering with 
thoraco-lumbar spine weakness and disability due to prior 
trauma with evidence of compression fractures at T11-T12 and 
L4-L5 spondylolisthesis, stemming from a severe injury. 

Private records, dated in March 2003, document dorsal 
kyphosis and spinal stenosis, and in March and April 2003 the 
veteran received chiropractic treatment. 

On VA examination in May 2003, the veteran stated that he 
injured his back during World War II, but he was unsure if he 
fell or passed out under fire or tripped and hurt his back.  
The diagnoses were status post lumbosacral strain with a 
history of T11-T12 compression fractures and L4-L5 
spondylolisthesis and marked advanced spondylosis of the 
lumbar spine with first degree spondylolisthesis of L4 on L5 
that more likely than not was secondary to previous lower 
back injury.   

In a statement in July 2003, the veteran describe an incident 
during World War II when grenade exploded near his foxhole 
and the shrapnel hit the left side of his head near his ear. 

In the remand in June 2004, the Board requested VA 
examinations to determine whether the veteran's current back 
disability had onset in service and whether he had a shrapnel 
scar on the left ear.  The Board also requested an 
examination to determine the current severity of the service-
connected forehead scar. 

The requested VA examinations were conducted in June 2004.  
After a review of the record, including the service medical 
records, the examiner, who conducted the examination of the 
spine, expressed the opinion that it was as likely as not 
that the current findings of degenerative disc disease, facet 
arthrosis, and spondylolisthesis at L4-L5 were secondary to 
an in-service injury.  

On the VA examination to evaluate the scars, the examiner 
noted that the veteran had a shrapnel scar on the left ear.  
As for the forehead scar it was barely noticeable, 
nondisfiguring, and nonadherent.  The scar measured 4.5 
centimeters in length and it was .2 centimeters wide.  
Scarring on the upper nasal bridge was not fixed and was 
slightly depressed and freely movable.  There was no 
ulceration or atrophy. 

Service Connection 
Law and Regulations

Service connection may be granted for disease or injury 
incurred during service. 38 U.S.C.A. § 1110.  

Service connection may be granted for a disability diagnosed 
after service when all the evidence indicates that it had its 
onset during service. 38 C.F.R. § 3.303(d) 

In the case of any veteran who engaged in combat with the 
enemy, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).



Analysis

The veteran was awarded the Silver Star Medal, the Purple 
Heart Medal, and the Combat Infantry Badge and therefore the 
provisions, pertaining to a combat veteran under 38 U.S.C.A. 
§ 1154(b) apply. 

On the claim of service connection for residuals of a low 
back disorder, during service pain in the lumbar region of 
unknown cause was documented.  After service, low back pain 
was documented on VA examination in 1948.  Although the exact 
circumstances of the veteran's in-service back injury are 
unclear, the low back symptoms documented during service and 
the opinion of the VA examiner that the veteran's current low 
back disability is related to an in-service injury constitute 
a sufficient evidentiary basis to conclude that the veteran's 
current low back disability is related to an injury of 
service origin. 

On the claim of service connection for a shrapnel wound scar 
on the left ear, the veteran did sustained a shrapnel wound 
to the face during combat in World War II.  Although 
involvement of the left ear was not specifically noted during 
service, on VA examination in 2004, the examiner reported 
that the veteran had a mild shrapnel wound scar on the left 
ear, establishing a nexus between the combat wound in service 
and the current finding of a left ear scar.  Therefore, 
service connection for a shrapnel wound scar on the left ear 
is warranted. 

Claim for Increase 

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7800, effective August 30, 2002 disfigurement of the face 
with one characteristic of disfigurement is 10 percent 
disabling.  The criteria for the next higher rating, 30 
percent, are two or three characteristic of disfigurement. 

The 8 characteristics of disfigurement, for purposes of 
Diagnostic Code 7800 are: A scar 5 or more inches (13 or more 
cm.) in length; a scar at least one quarter inch (0.6 cm.) 
wide at widest part; surface contour of scar elevated or 
depressed on palpation; a scar adherent to underlying tissue; 
hypo-or hyperpigmented skin in an area exceeding six square 
inches (39 sq. cm.); abnormal skin texture (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  

Analysis

Under the current criteria if there is one characteristic of 
disfigurement, a 10 percent rating is warranted.  In this 
case, the VA examiner described the forehead scar as 
depressed, which equates to a scar with a surface contour 
depressed on palpation, one characteristic of disfigurement.  
In the absence of any other characteristic of disfigurement, 
a rating higher than 10 percent is not established.

ORDER

Service connection for residuals of a low back injury, 
degenerative disc disease of the lumbar spine, facet 
arthrosis, and spondylolisthesis at L4-L5, is granted. 

Service connection for a shrapnel wound scar of the left ear 
is granted.    

A 10 percent rating for a shrapnel wound scar of the forehead 
is granted subject to the law and regulations governing the 
payment of monetary benefits by the VA.  


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


